DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Claim status in the amendment received on 4/28/2022:
Claims 1, 3, 5-6, 9-10, 13, 17-22 have been amended.
Claim 16 has been cancelled.
Claims 1, 3-10, 12-14, 17-22 are pending.


Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(a) rejections have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (Pub. No.: US 20150334165 A1) in view of Sung et al. (Pub. No.: US 20130132937 A1).
As to claim 1, Arling teaches An information processing apparatus, comprising: 
circuitry communicatively coupled to a first information terminal and a second information terminal over a network, wherein the second information terminal is connected to the network at a first timing (fig. 1, 100, teaches a first information terminal, and paragraph [0022], “other devices registered to the same owner” teaches second information terminal connected to network 114 at a given time), and the circuitry is configured to: 
detect a device connected to the network at a second timing subsequent to the first timing, wherein the device is different from each of the first information terminal and the second information terminal (fig. 4, 402, 404, i.e. the found appliances teaches the detected device);
identify an application related to the detected device on the network (fig. 4, 408, 410);
transmit, to the first information terminal, first information that includes: second information relating to a result of the detection of the device, and third information relating to the identified application (paragraph [0017], “…the agent may first present the download possibility to the user of smart device 100 for confirmation…”,  “…the appropriate app may be recommended to the user…”, respectively teaches second and third information, and both teaches first information); 
receive result information from the first information terminal based on the transmission of the first information, wherein the result information indicates an installation of the identified application is accepted by the first information terminal (paragraph [0018], “when an app is downloaded and installed”, i.e. based on user confirmation as shown above); 
determine, based on the result information, the  installation of the identified application is accepted by the first information terminal (paragraph [0018], “when an app is downloaded and installed”, i.e. when the user confirmed the installation);
execute, based on the determination the installation of the identified application is accepted by the first information terminal, an application-installation prompt process to prompt the installation of the identified application on the second information terminal (paragraph [0022], “If an app is newly available, the app can be provisioned to such devices and synchronized with existing apps within the network as described above”, and paragraph [0018], in other words, provisioning the app to other devices is restricted to the user’s confirmation).

 Arling does not explicitly teach receiving result notification information indicating accepting installation of the identified application.
However, in the same field of endeavor (installing applications on network devices) Sung teaches receive result notification information from the first information terminal based on transmission of a first information, wherein the result notification information indicates an installation of the identified application is accepted by the first information terminal (fig. 5, S503);  
determine, based on the result notification information, the  installation of the identified application is accepted by the first information terminal (fig. 5, S505); and 
execute, based on the determination the installation of the identified application is accepted by the first information terminal, an application-installation prompt process to prompt the installation of the identified application on the second information terminal (fig. 5, S507).  
Based on Arling in view of Sung, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving result notification information indicating accepting installation of the identified application (taught by Sung) with installing applications on multiple network devices (taught by Arling) in order to utilize the notification to passively determine installation of a new application in a user device and install the determined application in other devices associated with the user.
	As to claim 3, Arling teaches wherein the circuitry is further configured to 
transmit the second information relating to the result of the detection of the device to the second information terminal (paragraph [0022], “If an app is newly available, the app can be provisioned to such devices and synchronized with existing apps within the network as described above”).

As to claim 4, Arling teaches wherein the network includes a first network group and a second network group, the first information terminal is connected to the first network group, the second information terminal is connected to the second network group, and the circuitry is further configured to detect the device connected to the second network  group (fig. 1, devices 100, teaches first network group, and target devices for which the application is installed, such as 102-112, teaches a second network group).

As to claim 5, Arling teaches wherein the circuitry is further configured to: search the application related to the detected device on the  network, wherein the application includes one of a new application or an updated application (paragraph [0017]); and request the first information terminal to accept the installation of the one of the new application or the updated application based on a result of the search (paragraph [0017], i.e. confirmation).

As to claim 6, Arling teaches wherein the first information terminal installs the application based on the first information, and the circuitry is further configured to receive, based on the installation of the application by the first information terminal, the result information indicating the installation of the application is accepted (paragraph [0018], “when an app is downloaded and installed”, i.e. based on user confirmation as shown above).
   Arling does not explicitly teach receiving result notification information indicating accepting installation of the identified application.
However, in the same field of endeavor (installing applications on network devices) Sung further teaches wherein the first information terminal installs the application based on the first information, and the circuitry is further configured to receive, based on the installation of the application by the first information terminal, the result notification information indicating the installation of the application is accepted (fig. 5, S501 and S505).
Based on Arling in view of Sung, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving result notification information indicating accepting installation of the identified application (taught by Sung) with installing applications on multiple network devices (taught by Arling) in order to utilize the notification to passively determine installation of a new application in a user device and install the determined application in other devices associated with the user.

	As to claim 9, Arling teaches wherein the application includes a first application and a second application different from the first application, and the circuitry is further configured to execute the application-installation prompt process for an installation of each of the first application on the first information terminal and the second application on the second information terminal (paragraph [0014], “multiple instances of the same app across different OS's” teaches different applications with respect to the operating system).

	As to claim 10, Arling teaches wherein the circuitry is further configured to guide, based on the execution of the application-installation prompt process,  the second information terminal to install the identified application (paragraph [0022], “If an app is newly available, the app can be provisioned to such devices and synchronized with existing apps within the network as described above”, and paragraph [0018]).

As to claim 12, Arling teaches wherein the circuitry is further configured to notify the second information terminal that the first information terminal has accepted the installation of the identified application (paragraph [0022], i.e. the process of synchronization of the apps upon accepting the installation teaches the notification).
As to claim 13, Arling teaches wherein the circuitry is further configured to: execute a setting-change-application prompt process on the second information terminal based on a change in a setting of the identified application on the first information terminal (paragraph [0022], i.e. synchronization of app settings between devices); and apply the change to the setting of the identified application on the second information terminal based on the execution of the setting- change-application prompt process (paragraph [0022], i.e. applying synchronization of app settings between devices).
As to claim 14, Arling teaches wherein the circuitry is further configured to notify the second information terminal of the change in the setting of the identified application on the first information terminal (paragraph [0024], “ updated app status data reflecting the new state of the app may be uploaded to the cloud database for storage and subsequent use by this or other instances of the app”).

As to claim 17, Arling teaches wherein the first information terminal authenticates  a registered user (paragraph [0017], “…user sign-in and/or authentication…”), and the circuitry is further configured to execute the application-installation prompt process based on the acceptance of the installation of the identified application by the first information terminal after the authentication of the registered user (paragraph [0017], i.e. user confirmation after identifying the user).

As to claim 18, Arling teaches wherein an administrative authority of the first information terminal and an administrative authority of the second information terminal are associated with the registered user (paragraph [0022], i.e. registered to the same owner).
As to claim 19, the claim limitations of claim 19 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 20, the claim limitations of claim 20 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 21, Arling teaches wherein the information relating to the identified application includes a function of the identified application (fig .2A, “washer control” app includes a function of the app).

Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (Pub. No.: US 20150334165 A1) in view of Sung et al. (Pub. No.: US 20130132937 A1) and further in view of  Gava et al. (Pub. No.: US 20140215457 A1).
As to claim 7, Arling teaches performing execution of the application-installation prompt process on the second information terminal, after the acceptance of the installation of the identified application by the first information terminal (paragraph [0022], “…the app can be provisioned to such devices and synchronized with existing apps within the network as described above” ); and control the execution of the application-installation prompt process on processing with respect to the second information terminal (paragraph [0022], “…the app can be provisioned to such devices).
Arling in view of Sung does not explicitly teach installing the application on the second terminal based on inquiring the first terminal.
However, in the same field of endeavor (installing applications on network devices) Gava teaches inquire the first information terminal of the execution of the application-installation prompt process on the second information terminal, after the acceptance of the installation of the identified application by the first information terminal (paragraph [0023]); and
control the execution of the application-installation prompt process on processing with respect to the second information terminal based on a result of the inquiry (paragraph [0023]).
Based on Arling in view of Sung and further in view of Gava, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate installing the application on the second terminal based on inquiring the first terminal (taught by Gava) with receiving result notification information indicating accepting installation of the identified application (taught by Sung) with installing applications on multiple network devices (taught by Arling) in order to utilize the notification to passively determine installation of a new application in a user device and install the determined application in other devices associated with the user, and in order to give the user more control to choose which device is desired for the application to be installed.
As to claim 8, Arling in view of Sung does not explicitly teach monitoring and informing the first terminal of the installation status of the application.
 However, in the same field of endeavor (installing applications on network devices) Gava teaches monitor a status of the identified application on the second information terminal, wherein the status of the identified application indicates that the identified application is one of installed or uninstalled on the second information terminal (paragraph [0021]); and notify a result of the monitoring to at least one of the first information terminal or the second information terminal (paragraph [0021]).
Based on Arling in view of Sung and further in view of  Gava, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring and informing the first terminal of the installation status of the application (taught by Gava) with receiving result notification information indicating accepting installation of the identified application (taught by Sung) with installing applications on multiple network devices (taught by Arling) in order to utilize the notification to passively determine installation of a new application in a user device and install the determined application in other devices associated with the user, and in order to inform the user of the existence of the application on the second terminal thereby preventing attempt of installing an application that is already exist.

Claim(s) 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (Pub. No.: US 20150334165 A1) in view of Sung et al. (Pub. No.: US 20130132937 A1) and further in view of  Wilson et al. (Patent. No.: US 8554836 B1).
As to claim 22, Arling in view of Sung does not teach displaying identification information of the user in the prompt.
However, in the same field of endeavor (application sharing)  Wilson teaches prompt includes display of information  of a user of the first information terminal on the second information terminal, and the information  of the user identifies the user (fig. 5, 166).
Based on Arling in view of  Sung and further in view of Wilson, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying an image of the user in the prompt (taught by Wilson) with receiving result notification information indicating accepting installation of the identified application (taught by Sung) with installing applications on multiple network devices (taught by Arling) in order to utilize the notification to passively determine installation of a new application in a user device and install the determined application in other devices associated with the user, and  in order to allow the user of the second terminal to visually verify the source of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        6/4/2022